OPINION — AG — THE $4,100.00 REFERRED TO BY YOU, (BOND FORFEITURE — FORFEITED BONDS) SHOULD BE DEPOSITED WITH THE COURT CLERK AND ENTERED THEREBY IN THE COURT CASE IN WHICH THE JUDGEMENT FOR SAID SUM WAS RENDERED, AND THAT 25 PERCENT THEREOF SHOULD, BY CASH VOUCHER OF SAID CLERK, BE PAID TO YOU AS COUNTY ATTORNEY, AND THAT THE REMAINING 75 PERCENT OF SAID $4,100.00 SHOULD BE DEPOSITED BY SAID CLERK IN "THE COURT FUND" OF THE COUNTY, AS PROVIDED IN 62 Ohio St. 1961 321 [62-321] AND USED FOR THE PURPOSES SET FORTH THEREIN. THE PROCEDURE ABOVE SET FORTH IS IN SUBSTANTIAL ACCORD WITH THE PROCEDURE HERETOFORE PRESCRIBED BY THE STATE EXAMINER AND INSPECTOR AND RECOGNIZED BY OUR SUPREME COURT IN THE CASE OF BOARD OF COUNTY COMMISSIONERS OF OKFUSKEE COUNTY V. HAZELWOOD, 192 P. 217  CITE: 19 Ohio St. 1961 186 [19-186] (FRED HANSEN)